        Case 1:19-cv-03035-TWT Document 27 Filed 02/06/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 KENNETH CABAN GONZALEZ,
 on behalf of himself and others
 similarly situated,

       Plaintiff,
                                                   Civil Action No.
 v.                                                1:19-cv-03035-TWT

 SPENCER R. MOORE, in his official
 Capacity as Commissioner of the
 Georgia Department of Driver
 Services, and JAMES WOO, in his
 individual capacity,

       Defendants.


                                      ORDER

      THIS MATTER is before the Court on Defendants’ fourth consent motion

for a thirty-day stay of the proceedings in this case. Plaintiff, through counsel,

having consented to the motion, IT IS HEREBY ORDERED THAT:

      The motion is GRANTED. The proceedings are stayed for thirty days until

February 28, 2020.

      SO ORDERED this 4th day of February, 2020.

                                                      /s/ Thomas W. Thrash
                                                     Thomas W. Thrash, Jr.
                                                     United States District Judge
                                                     Northern District of Georgia
                                          -1-
       Case 1:19-cv-03035-TWT Document 27 Filed 02/06/20 Page 2 of 2



TEXT OF PROPOSED
ORDER PREPARED BY:
Robert B. Shapiro
State Law Department
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Tel: (404) 463-8850
Fax: (404) 651-5304
Email: rshapiro@law.ga.gov




                                    -2-
